DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 4, 5, 7, 8, 9 are objected to because of the following informalities:  
Regarding claim 3, claim 3 recites “albumin” and “gum arabic” in line 1, and should be changed to “the albumin” and “the gum arabic”. 
Regarding claim 4, claim 4 recites “albumin” and “confectionery sugar” in line 1, and should be changed to “the albumin” and “the confectionery sugar”.
Regarding claim 5, claim 5 recites “gum arabic” in line 1 and “confectionery sugar” in line 2, and should be changed to “the gum arabic” and “the confectionery sugar”.
Regarding claim 7, claim 7 recites “albumin” in line 1 and should be changed to recite “the albumin”.
Regarding claim 8, claim 8 recites “gum arabic” in line 1 and should be changed to “the gum arabic”.
Regarding claim 9, claim 9 recites “confectionery sugar” in line 1 and should be changed to “the confectionery sugar”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim(s) 1, 2, 3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hester US 2006/0292290.
Regarding claim 1, Hester discloses an icing premix composition comprising a sweetening ingredient, a proteinaceous material and a thickening agent ([0010]) and discloses that the proteinaceous material can be egg white (albumin) ([0011]), the thickening agent can be gum arabic, and that the sweetening agent can be confectionery sugar (powdered sugar) ([0010]). Paragraph [0013] discloses that the invention can comprise various additives, but does not disclose any particular additives are required, thus Hester is seen to teach that the icing premix composition does not include meringue, citric acid and titanium dioxide. 
Regarding claim 2, Hester discloses that the composition can comprise a food starch (thickening agent can comprise starches) ([0012]).
Regarding claim 3, Hester discloses that the albumin and gum arabic are present in a weight ratio of about 5 parts albumin to about 1 part gum arabic (the composition can comprise about 15% proteinaceous material and about 3% thickening agent) ([0011], [0012]).
Regarding claim 6, Hester discloses an icing premix composition comprising a sweetening ingredient, a proteinaceous material and a thickening agent ([0010]) and discloses that the proteinaceous material can be egg white (albumin) ([0011]), the thickening agent can be gum arabic, and that the sweetening agent can be confectionery sugar (powdered sugar) ([0010]). Paragraph [0013] discloses that the invention can comprise various additives, but does not disclose any particular additives are required, thus Hester is seen to teach that the icing premix composition consists essentially of the recited ingredients.
Regarding claim 10, Hester discloses an icing premix composition including a sweetening ingredient, a proteinaceous material and a thickening agent ([0010]) and discloses that the proteinaceous material can be egg white (albumin) ([0011]), the thickening agent can be mixture of gum arabic and food starch, and that the sweetening agent can be confectionery sugar (powdered sugar) ([0010]). Paragraph [0013] discloses that the invention can comprise various additives, but does not disclose any particular additives are required, thus Hester is seen to teach that the icing premix composition consists of the recited ingredients.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Crump GB 190226434 in view of Matsunobu et al. US 4,639,374 in view of Hester US 2006/0292290.
Regarding claim 1, Crump discloses an icing premix composition (substitute for egg white in icing confectionery) comprising albumin (dried albumen), gum mucilage and sugar (lines 4-10, 27-28). Crump does not teach that composition comprises meringue, citric acid and titanium dioxide and therefore is seen to teach that the icing premix composition does not include meringue, citric acid and titanium dioxide.
Claim 1 differs from Crump in the recitation that the gum mucilage is specifically gum arabic. 
Matsunobu discloses that mucilages include gum arabic (col. 3, lines 34-44). It would have been obvious to one of ordinary skill in the art to modify the gum mucilage of Crump to be gum arabic, since Crump broadly teaches the use of mucilage/gum mucilage and Matsunobu shows gum arabic was a commonly known mucilage and since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
Claim 1 differs from Crump in view of Matsunobu in the recitation that the sugar is specifically confectionery sugar
Hester discloses that a common type of sugar used in a composition for use in icing confectionery is confectionery sugar (powdered sugar) (‘290, [0010]). It would have been obvious to one of ordinary skill in the art to modify the sugar to specifically be confectionery sugar (powdered sugar) as taught by Hester since Crump broadly teaches the use of sugar and Hester shows powdered sugar was a common type of sugar, and since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
Regarding claim 3, claim 3 differs from Crump in view of Matsunobu in view of Hester in the recitation that the albumin and gum arabic are present in a weight ratio of between about 4 parts albumin to about 1 part gum arabic and about 5 parts albumin to about 1 part gum arabic. It is noted that “about 4 parts” allows for amounts slightly less than 4 parts and “about 1 part” allows for amounts slightly greater than “1 part”.
However, Crump in view of Matsunobu in view of Hester discloses that the albumin (dried egg white) and gum arabic are present in a ratio of about 3 to 1 (three fourths more or less of dried albumen, with about one fourth more or less of gum mucilage), and since Crump teaches that more albumin can be used and also that less gum arabic can be used, and Matsunobu discloses that a function of mucilage includes serving as a thickener (‘374, col. 3, lines 33-45), absent compelling evidence of criticality as to the particular amounts of albumin and gum arabic, it would have been obvious to one of ordinary skill in the art to adjust the amounts of albumin and gum arabic of Crump in view of Matsunobu in view of Hester such that the albumin and gum arabic are present in a weight ratio of between about 4 parts albumin to about 1 part gum arabic and about 5 parts albumin to about 1 part gum arabic based on the desired thickening of the composition. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05.II.A,B).
Regarding claim 4, claim 4 differs from Crump in view of Matsunobu in view of Hester in the recitation that the albumin and confectionery sugar are present in a weight ratio between about 10 parts albumin to about 1 part confectionery sugar and about 25 parts albumin to about 1 part confectionery sugar. However, Crump broadly discloses that sugar can be added in a suitable proportion and absent compelling evidence of criticality, one of ordinary skill in the art would have been motivated to vary the amount of sugar, and therefore the ratio of albumin to confectionery sugar including to values presently claimed based on desired sweetness of the composition.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05.II.A,B)
Regarding claim 5, claim 5 differs from Crump in view of Matsunobu in view of Hester in the recitation that the gum arabic and the confectionery sugar are present in a weight ratio between about 3 parts gum arabic to about 1 part confectionery sugar and about 6 parts gum arabic to about 1 part confectionery sugar.  However, Crump broadly discloses that sugar can be added in a suitable proportion and absent compelling evidence of criticality, one of ordinary skill in the art would have been motivated to vary the amount of sugar, and therefore the ratio of gum arabic to confectionery sugar including to values presently claimed based on desired sweetness of the composition.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05.II.A,B).
Regarding claim 6, claim 6 is rejected for the same reasons given as for claim 1 based on the teachings of Crump in view of Matsunobu in view of Hester. Crump in view of Matsunobu in view of Hester teaches that the composition consists essentially of the recited ingredients (‘434, lines 4-10, 27-28).
Regarding claim 7, Crump in view of Matsunobu in view of Hester discloses that the albumin is present in an amount of about 75 weight % (three fourths more or less of dried albumen) (‘434, lines 24-33).
Regarding claim 8, claim 8 differs from Crump in view of Matsunobu in view of Hester in the recitation that the gum arabic is present in the composition in an amount of about 15% to about 20%. However, Crump in view of Matsunobu in view of Hester discloses that the gum arabic is present in an amount of about 25 weight % (one fourth more or less of gum mucilage) (‘434, lines 24-33) and it is noted that “about 20%” allows for amounts greater than 20% and about 25% (one fourth more or less gum mucilage) would allow for amounts less than 25%, therefore Crump suggests an amount which is merely close to the claimed range and “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (MPEP 2144.05.I). In addition, since Crump discloses less gum mucilage can be used, and Matsunobu discloses that a function of mucilage includes serving as a thickener (‘374, col. 3, lines 33-45), absent compelling evidence of criticality, it would have been obvious to one of ordinary skill in the art to use the gum arabic in an amount from about 15% to about 20% based on the desired thickening of the composition. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05.II.A,B).
Regarding claim 9, claim 9 differs from Crump in view of Matsunobu in view of Hester in the recitation that the confectionery sugar is present in an amount of about 2 weight % to about 7 weight%.  However, Crump broadly discloses that sugar can be added in a suitable proportion and absent compelling evidence of criticality, one of ordinary skill in the art would have been motivated to vary the amount of sugar including to values presently claimed based on desired sweetness of the composition. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05.II.A,B).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crump GB 190226434 in view of Matsunobu et al. US 4,639,374 in view of Hester US 2006/0292290 in view of Willock US 3,365,299.
Regarding claim 2, claim 2 differs from Crump in view of Matsunobu in view of Hester in the recitation that the composition further comprises a food starch. While Crump discloses the use of gum mucilage, Crump also broadly discloses the use of mucilage, and Willock discloses that a type of mucilage includes a starch mucilage (‘299, col. 2, lines 34-40). It would have been obvious to one of ordinary skill in the art to modify the composition of Crump in view of Matsunobu in view of Hester such that the composition further comprises a food starch, since Crump broadly teaches the use of mucilage and Willock discloses a starch mucilage was a commonly known mucilage and since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).
Regarding claim 10, Crump discloses an icing premix composition (substitute for egg white in icing confectionery) consisting of albumin (dried albumen), gum mucilage and sugar (lines 4-10, 27-28). 
Claim 10 differs from Crump in the recitation that the gum mucilage is specifically gum arabic. 
Matsunobu discloses that mucilages include gum arabic (col. 3, lines 34-44). It would have been obvious to one of ordinary skill in the art to modify the gum mucilage of Crump to be gum arabic, since Crump broadly teaches the use of mucilage/gum mucilage and Matsunobu shows gum arabic was a commonly known mucilage and since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
Claim 10 differs from Crump in view of Matsunobu in the recitation that the sugar is specifically confectionery sugar
Hester discloses that a common type of sugar used in a composition for use in icing confectionery is confectionery sugar (powdered sugar). It would have been obvious to one of ordinary skill in the art to modify the sugar to specifically be confectionery sugar (powdered sugar) as taught by Hester since Crump broadly teaches the use of sugar and Hester shows powdered sugar was a common type of sugar, and since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
Claim 10 differs from Crump in view of Matsunobu in view of Hester in the recitation that the composition further includes a food starch. While Crump discloses the use of gum mucilage, Crump also broadly discloses the use of mucilage, and Willock discloses that a type of mucilage includes a starch mucilage (‘299, col. 2, lines 34-40). It would have been obvious to one of ordinary skill in the art to modify the composition of Crump in view of Matsunobu in view of Hester such that the composition further includes a food starch, since Crump broadly teaches the use of mucilage and Willock discloses a starch mucilage was a commonly known mucilage and since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792